Citation Nr: 1426182	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-19 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to February 1, 2012, and 50 percent thereafter, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for lumbar sprain.  

3.  Entitlement to service connection for a left knee condition.  

4.  Entitlement to service connection for a right knee condition.  

5.  Entitlement to service connection for a left ankle condition.

6.  Entitlement to service connection for a right ankle condition.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION\

The Veteran had active service from July 2001 to July 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that in pertinent part, granted service connection for PTSD and assigned a 30 percent rating, granted service connection for a lumbar sprain and assigned a noncompensable rating, and denied service connection for bilateral knee and ankle conditions.  

In an April 2012 rating decision, the RO granted a 50 percent rating for the Veteran's PTSD.  As this increase does not constitute a full grant of all benefits possible the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a September 2012 videoconference hearing.  A copy of that transcript is of record.  

In addition to the paper claims file, there is a Virtual VA paperless claims file and a Veterans Benefits Management System (VBMS) paperless claims file associated with the Veteran's claim.  A review of the documents in the Virtual VA file reveals VA treatment records dated September 2010 to March 2012.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to an initial compensable rating for lumbar sprain and entitlement to service connection for a left knee condition, right knee condition, left ankle condition, and right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood; anxiety; suspiciousness; chronic sleep impairment; panic attacks more than once a week; impairment of long term and short term memory (e.g., retention of highly learned material, forgetting to complete tasks); impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work relationships; difficulty in adapting to stressful circumstances (including work or a work life setting); problems with concentration; hypervigilance; irritability; nightmares; exaggerated startle response; anger; recurrent and intrusive thoughts; avoidance; social isolative behavior; low motivation; decreased interest; guilt; shame; mistrust; and GAF scores of 59, 62, 72, and 75.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for PTSD of 50 percent, and no higher, prior to February 1, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2013).


2. The criteria for an initial evaluation for PTSD in excess of 50 percent, from February 1, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran's claim for a higher initial rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was provided VCAA notice in January 2010 in connection with the underlying service connection claim. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in August 2010 and February 2012 to assess the severity of his PTSD.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, reviewed the Veteran's medical history, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board also notes that evidence associated with the claims file after the February 2012 VA examination does not suggest a worsening of the Veteran's PTSD since the examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (providing that the mere passage of time between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination); see also VAOPGCPREC 11-95 (noting that nothing in court precedent indicates that an examination that is contemporaneous with the claim for an increase and is adequate for rating purposes at the agency of original jurisdiction would be rendered inadequate for purposes of the Board's review solely by reason of the passage of time between the examination and the Board's review; an examination report which was sufficient for purposes of the claim before the agency of original jurisdiction will thus generally be sufficient for purposes of the Board's review).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in September 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In regards to the Veteran's PTSD, the undersigned specifically noted the issue on appeal and noted that the Veteran needed to provide evidence showing that his symptoms warranted a higher rating.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Increased rating 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  

GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

Background

VA treatment records dated April 2009 to March 2012 show that the Veteran was treated for his PTSD.  The Veteran reported problems with sleep, depression, concentration, hypervigilance, irritability, memory loss, dreams about the military, and an exaggerated startle response to loud noises and thunder.  The Veteran also reported rage, flashbacks, and recurrent and intrusive thoughts when driving, anxiety around people, avoidance of crowds, social isolation, and panic attacks when things deviate from the plan.  The Veteran also reported that his motivation was low and his interest decreased.  The Veteran reported that he worked nights monitoring "DSL and broadband".  The Veteran also reported that he was moved to the daytime shift.  The Veteran initially reported that he was never married and had no children.  The Veteran then reported that he had a girlfriend and eventually a wife who encouraged him to try new experiences.  The Veteran reported the challenges of identifying with his wife's four children.  The Veteran reported that he enjoyed sitting around watching movies and playing video games.  

On mental status examinations, the Veteran's speech was noted as "somewhat rambling" and clear.  The Veteran's affect was noted as congruent and within normal limits.  His mood was noted as depressed and euthymic.  His thought process was noted as logical and goal oriented.  The Veteran was repeatedly noted as dressed and groomed appropriately.  The Veteran's thoughts were organized and his insight and judgment were intact.  The Veteran denied feelings of hopelessness, worthlessness, homicidal ideations, suicidal ideations, paranoia, manic episodes, auditory hallucinations, and visual hallucinations.  The Veteran was assigned GAF scores of 59, 62, 72, and 75.

In June 2011 the Veteran submitted a performance review and stated that the evaluation showed that he had issues at his job remembering processes, which was hindering his productivity and reliability. The Veteran also reported that he was employed because he worked with one other person at night and the stress level was low enough.  The Veteran reported that this has caused him more depression and reclusiveness.  The Veteran reported that the anxiety and panic attacks were very consistent, especially if there were changes to his schedule.  

The Veteran was afforded a VA QTC examination in August 2010.  The Veteran described symptoms of anxiety, depression, flashbacks (hearing TAPS triggers flashbacks), forgetfulness, guilt, and shame. The Veteran reported that he had more nightmares after service and now awakens in a cold sweet.  The Veteran reported that the severity of the symptoms was severe, constant, continuous, and ongoing.  The Veteran reported that the symptoms affect his total daily functioning, which results in more stress and a more fragile mood.  The Veteran reported that he has had trouble sleeping since 2004. The Veteran reported that he averages five hours of sleep per night and that he used to stay awake for days at a time.  The Veteran denied a history of violent behavior and suicide attempts.  The Veteran reported that since leaving service he has had several jobs and his relationship with his supervisors and coworkers was good.  The Veteran also reported that at his current job his relationship with his supervisor and coworker was good and he had not lost anytime from work.  The Veteran reported that he could not remember names or dates.  The Veteran reported that if he feels like he can control what he does he will branch out.  The Veteran also reported that he forces himself to attend family functions. The Veteran reported that he has a mild mistrust of others and guilt and shame for going through and destroying someone's home.  The Veteran reported that he occasionally has irritability or outbursts of anger.  The Veteran also reported an exaggerated startle response as to "things that catch me off guard".  The Veteran also reported that he watches doors, exists, and people.  

On mental status examination, the Veteran's orientation was within normal limits and his appearance, hygiene, and behavior were appropriate.  The Veteran's affect and mood showed mood swings, anxiety, irritability, dysthymia, loneliness, helplessness, and guilt.  The Veteran's communication was grossly impaired due to being hard of hearing and tinnitus.  The Veteran's speech was within normal limits.  The Veteran showed impaired attention and focus.  Panic attacks were present and occurred more than once per week.  The examiner noted signs of suspiciousness of people being "out to get him".  There was no history of delusions and at the time of the examination there was no delusion observed.  There was no report of a history of hallucinations and at the time of the examination there was no hallucination observed.  Obsessive compulsion behavior was absent and thought processes were appropriate.  The Veteran was able to understand directions and the Veteran did not have slowness of thought or appear to be confused.  Judgment was impaired with moderate impairment.  Abstract thinking was normal.  Memory was mildly impaired in that the Veteran forgets names directions, and recent events.  Suicidal and homicidal ideation was absent.  The examiner diagnosed PTSD and assigned a GAF score of 63.  The examiner concluded that the Veteran's psychiatric symptoms were mild or transient and caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The examiner noted that the Veteran did not have difficulty following commands.  The examiner noted that the Veteran did not appear to pose any threat of danger or injury to himself or others.  

The Veteran was afforded another VA examination in February 2012.  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational and tasks, although generally function satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that he had a girlfriend and that the relationship was "rough as far as communication stuff, she is super social and I am not".  The Veteran reported that his parents recently divorced and his father was living with him.  The Veteran reported that the relationship was "close but sparse, whenever we are together we are close but do not see each other often".  The Veteran reported that he had been employed for three and a half years.  The Veteran reported that work was "ok".  The Veteran also reported that he was late a lot and on his yearly review he keeps "getting marks on procedures." No demotions or promotions were reported.  The Veteran reported that he was working nights so he could work by himself and was having trouble adjusting to days with increased personnel.  The Veteran reported he was enrolled in school but usually only finished about half the classes he was enrolled in due in part to his anxiety and showing up intermittently.  The Veteran reported getting into a fight at his girlfriend's home.  On mental status examination the examiner noted that the Veteran had anxiety, suspiciousness, panic attacks more than once a week, mild memory loss such as forgetting names, directions or recent events, and disturbances of motivation and mood.  The examiner assigned a GAF score of 70. 

At the September 2012 Board hearing the Veteran reported that when he drives he has to put on some type of music to keep him preoccupied otherwise traffic gives him anxiety.  The Veteran reported that he had run into cars and wrecked his car because he saw something flash by.  The Veteran reported that he has issues paying attention, especially at work.  The Veteran reported that he had been written up at work for being late and that he has trouble retaining new information or changes to processes at work.  The Veteran reported that this has affected his promotion potential.  The Veteran also reported that when he changed to the day schedule the disciplinary problems increased until he was switched to a later start time.  The Veteran also reported irritability at work and altercations with coworkers and his supervisor.  The Veteran reported that he has anxiety when meeting new people and that he has not met a lot of new friends since getting out of service.  The Veteran reported that in his marriage there are verbal altercations that escalate quickly.  The Veteran also reported that he has trouble in school because he is slow to retain information and has trouble focusing.  

The Veteran's wife reported that the Veteran's mood is somewhat inconsistent.  She reported that arguing is also an issue in their marriage when it should not be.  She reported that the Veteran is uncomfortable in crowds and in public.  She also reported that the Veteran's sleep is very unsettled and once he woke up in the middle of the night with his fist in her mouth.  The Veteran's wife also reported that he shoved her once in his sleep.  She also reported that the Veteran has trouble trusting people and does not do well in school because he does not collaborate with group members.  

Analysis

Having considered all the evidence of record and the applicable law, the Board finds that for all periods under consideration a 50 disability rating for PTSD is most appropriate.  

As outlined above, the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to the following symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; panic attacks more than once a week; impairment of long term and short term memory (e.g., retention of highly learned material, forgetting to complete tasks); impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work relationships; difficulty in adapting to stressful circumstances (including work or a work life setting); problems with concentration; hypervigilance; irritability; nightmares; exaggerated startle response; anger; recurrent and intrusive thoughts; avoidance; social isolative behavior; low motivation; decreased interest; guilt; shame; and mistrust.  The Board finds that the level of impairment caused by the above symptomatology during the entire appeal period more nearly approximates the frequency and severity contemplated in the criteria for a 50 percent rating.  See Mauerhan v. Principe, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  The Board finds it significant that the Veteran has repeatedly reported problems with concentration and memory, which has caused him problems at work.  The Board also finds it significant that the Veteran has reported issues with driving, large crowds, and anxiety when his schedule is changed.  

The Board also notes that the Veteran was assigned GAF scores of 59, 62, 72, and 75.  While the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflects a level of impairment that most closely approximates a 50 percent disability rating, but not higher, throughout the entire period on appeal.  

The Board however, does not find that the Veteran's PTSD more closely approximates the criteria for a higher rating.  The Board finds that the symptoms of the Veteran's PTSD are not of the type and severity contemplated by the 70 percent disability rating.  The Veteran did not exhibit symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  Instead, the Veteran was repeatedly noted as having proper hygiene and appearance.  The Veteran was also repeatedly noted as alert and oriented.  The Veteran's speech was noted as clear, his affect within normal limits, and his thought process was noted as goal oriented, organized and logical.  The Veteran's insight and judgment were noted as intact.  The Veteran repeatedly denied feelings of hopelessness and worthlessness and paranoia and manic episodes.  The Veteran also repeatedly denied suicidal and homicidal ideation and auditory and visual hallucinations.  The Veteran also denied delusions.  The Board notes that the Veteran's communication was impaired; however, the examiner noted that this was due to the Veteran's hearing loss and tinnitus.  The Veteran denied obsessive rituals.  The Veteran was able to understand directions, did not have slowness of thought, or appear to be confused.  Additionally, the Veteran's abstract thinking was noted as normal and he had no difficulty following commands.  

The Board acknowledges that the Veteran has reported difficulty in adapting to stressful circumstances such as a change in schedule, panic attacks, and difficulties in his marriage and at work.  However, the Board finds that these symptoms do not rise to the level of social and occupational impairment with deficiencies in most areas.  While the Veteran has reported frequent panic attacks and anxiety when driving, the Board notes that the panic attacks and anxiety are not of such severity to affect the Veteran's ability to function independently, appropriately, and efficiently.  The Board notes that the Veteran reported that he listens to music while driving to help with these symptoms.  Additionally, the Veteran continues to drive.  As such, the Board finds that the Veteran is able to function independently and appropriately.  Additionally, the Veteran is currently employed and married with four step-children.  While the Board acknowledges that the Veteran has difficulty establishing and maintaining effective work and social relationships, the Veteran's work history and marriage, while strained, show that the Veteran's symptoms do rise to the level of an inability to develop and maintain effective relationships.  Indeed, the Veteran has intermittently reported that things are going well.  See, e.g., VA outpatient treatment record dated January 19, 2012.  Although the Veteran reports he has some difficulty in school, he also reported that he would graduate.  See VA outpatient treatment record dated October 26, 2011.  The disability picture shows that the Veteran has symptoms but has developed useful coping mechanisms to deal with such symptoms.  

The Board also finds that the Veteran's disability does not more nearly approximate the criteria for a 100 percent rating.  Total occupational and social impairment has not been shown in that the Veteran maintains a relationship with his wife and step-children and is able to maintain his employment.  Similarly, his symptoms have not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, or disorientation to time or place.  Again, the Veteran was repeatedly noted as having proper hygiene and appearance.  The Veteran was also repeatedly noted as alert and oriented.  The Veteran's thought process was noted as goal oriented, organized and logical.  The Board again notes that the Veteran's communication was impaired; however, the examiner noted that this was due to the Veteran's hearing loss and tinnitus.  The Veteran's insight and judgment were noted as intact.  The Veteran repeatedly denied feelings of hopelessness and worthlessness and paranoia and manic episodes.  The Veteran also repeatedly denied suicidal and homicidal ideation and auditory and visual hallucinations.  The Veteran also denied delusions.  Again, the Board notes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013) ("[The veteran]'s proposed interpretation, meanwhile, would nullify this clear structure by reading relevant symptomatology almost entirely out of the regulation at the 70 percent level.  Under his construction, a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language.").  The Board determines that based on the overall evidence of record, including the Veteran's lay statements, the effects of the symptoms of the Veteran's PTSD have not been described to be of a type, frequency and severity that rise to the level of total occupational and social impairment as contemplated by the criteria for a 100 percent schedular rating, or a 70 percent rating as stated above.

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Moreover, the Veteran does not allege nor does the evidence suggest that he is unemployable due to his service-connected PTSD.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

An initial evaluation for PTSD of 50 percent, and no higher, prior to February 1, 2012, is granted, subject to the laws and regulations governing monetary awards.

An initial evaluation for PTSD in excess of 50 percent, from February 1, 2012, is denied.


REMAND

Lumbar Strain

The Board notes that the Veteran last underwent a VA examination of his low back in March 2010.  VA treatment records dated since show that the Veteran has reported radiating pain to his lower extremities.  Additionally, at the September 2012 Board hearing the Veteran also reported that his "lower sacrum starts cracking" and "that causes nerve pain as well".  The Veteran also reported that he was recently prescribed a transcutaneous electrical nerve stimulation (TENS) machine by the VA.  The Board notes that the Veteran failed to report for a spine examination in February 2012.  The Board will afford the Veteran another  opportunity to report to a VA examination to ascertain the current severity of the Veteran's service connected lumbar sprain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

Bilateral Knees

The Veteran contends that he has a bilateral knee disability that was caused by the wear and tear of service, to include carrying heavy loads and being "cramped up" while driving during his service in Iraq.  See Board Hearing Transcript pgs. 12-14.  

Service treatment records are negative for any complaints, treatment, or diagnosis of a right knee condition.  Service treatment records do show that on December 2, 2002, the Veteran was treated for left knee pain that began during physical training.  The Veteran reported that he had knee pain in the past but he was able to pop his knee and they would feel better. No diagnosis was provided and the Veteran was prescribed pain medicine and a physical profile for two weeks.  

Post service private treatment records dated June 2006 to May 2007 show that in June 2006 the Veteran underwent an x-ray of the right knee in conjunction with a right ankle fracture.  The x-ray revealed no identifiable abnormality of the knee.  

VA treatment records dated April 2009 to March 2012 show that the Veteran reported pain in his knees but no diagnosis of a bilateral knee condition was noted in the VA treatment records.  

The Veteran was afforded a QTC VA examination in March 2010.  The examiner concluded that there was no diagnosis of the left knee because there was no pathology to render a diagnosis.  

At the September 2012 Board hearing, the Veteran testified that his bilateral knee condition had its onset while he was stationed in Iraq.  The Veteran also testified that he was currently undergoing treatment at the VA for his bilateral knee condition.  The Board thus finds that while the current evidence of record shows that the Veteran does not have a diagnosis of record, the Veteran's testimony regarding ongoing treatment for his knees indicates that the Veteran may now have a diagnosis of a bilateral knee condition.  As such, the Board finds that an examination is necessary to determine the nature and etiology of the Veteran's claimed bilateral knee condition.  

Bilateral Ankles 

The Veteran contends that he has a bilateral ankle disability due to the wear and tear of his military service, to include carrying heavy loads and being "cramped up" while driving during his service in Iraq.  See Board Hearing Transcript pg. 18.  

Service treatment records are negative for any complaints, treatment, or diagnosis of a left ankle condition.  Service treatment records show that on November 6, 2002, the Veteran was treated for right ankle pain for the previous five days.  The Veteran reported that the pain started while running the prior Friday.  The Veteran denied twisting his ankle or trauma.  The Veteran reported that the pain went away the day after it initially started hurting but returned the day prior when he ran again.  The Veteran reported that the pain was worse at the time of the treatment record than it was at the time it first started hurting.  The Veteran reported constant pain with increased pain when walking.  The examiner prescribed pain medication and follow-up as needed.  An October 6, 2003, x-ray revealed soft tissue swelling of the right ankle without fracture.  

Private treatment records dated June 2006 to May 2007 show that the Veteran fractured his right fibula in June 2006 while skating and underwent surgery to repair the fracture.  Additionally, in May 2007 the Veteran was treated for a sprained left ankle that occurred while jumping.  The Veteran was diagnosed with a left ankle sprain.  X-rays revealed mild soft tissue swelling with no bone abnormality.  

VA treatment records dated April 2009 to April 2012 show that in October 2009 the Veteran reported that he had a few ankle sprains during the year 2003-2005 while in service.  The Veteran reported that in 2006 he had a fracture of the left ankle that required surgery.  The Veteran reported that since that time he has had some weakness in the right ankle.  The Veteran also reported that in 2007 he twisted his ankle with a sprain without fracture and when excessively active he will feel some weakness in his ankle.  

The Veteran was afforded a VA QTC examination in March 2010.  The Veteran reported that he had a right ankle condition that had existed since June 2006 and was the result of a fall.  The examiner concluded that the Veteran's right ankle disability was not related to service because the ankle fracture occurred in June 2006, after service. 

The Board notes that although the March 2010 VA examiner concluded that the Veteran's current disability was not related to service, he did not specifically address the issue of whether the Veteran's current right ankle disability could have been caused by the wear and tear of service.  Additionally, although the current evidence of record is absent of a left ankle diagnosis, the Board finds that the Veteran may now have a diagnosed left ankle disability based on the evidence of ongoing bilateral ankle treatment.  As such, the Board finds that on remand, the examiner should also determine the nature and etiology of the Veteran's claimed bilateral ankle disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding pertinent VA treatment records dated from March 2012 to the present.    

2. Thereafter, schedule the Veteran for a new VA examination to determine the current nature and severity of his lumbar sprain and the nature and etiology of the Veteran's claimed bilateral knee and ankle conditions.  The claims folder must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

Lumbar Spine

Describe all orthopedic and neurological impairment associated with the Veteran's lumbar sprain.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups). The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes. 


Bilateral Knees

The examiner should then diagnose all current disabilities of the Veteran's bilateral knees.  

The examiner should provide an opinion as to whether it at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral knee disorder is related to the Veteran's period of service, to include the December 2002 treatment for left knee pain.  

The examiner should also discuss the likelihood that the pathology associated with the Veteran's knees is consistent with the type of "wear and tear" described by the Veteran, to include carrying heavy loads and being "cramped up" while driving during his service in Iraq.  

Bilateral Ankles

The examiner should then diagnose all current disabilities of the Veteran's bilateral ankles.  If the diagnoses are different than those or record, to include status post right ankle fracture with surgical plate, scar, degenerative joint disease, and sclerosis of the Talus, the examiner should attempt to reconcile those differences.  

The examiner should provide an opinion as to whether it at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral ankle disorder is related to the Veteran's period of service, to include the November 2002 treatment for right ankle pain.  

The examiner should also discuss the likelihood that the pathology associated with the Veteran's ankles is consistent with the type of "wear and tear" described by the Veteran, to include carrying heavy loads and being "cramped up" while driving during his service in Iraq.  

3. The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655(b).

4. After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


